Citation Nr: 0725803	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right foot pes 
planus, third degree, with claw toes and history of 
osteomyelitis with amputation of the right great toe, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left foot pes 
planus, third degree, with claw toes, postoperative, 
currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision in which the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded the veteran a temporary total 
(100 percent) rating for bilateral pes planus, for the period 
from January 10, 2003, through February 28, 2003.  Prior to 
January 10, 2003, this disability had been rated as 50 
percent disabling.  As of March 1, 2003, this disability was 
again rated as 50 percent disabling, with an additional 
separate 10 percent rating assigned for amputation of the 
right great toe, and a zero percent (noncompensable) rating 
assigned for osteomyelitis of the right great toe.  In that 
rating action, the RO also denied entitlement to TDIU 
compensation.

In September 2003, the RO assigned a separate 40 percent 
rating for the veteran's right foot disability, and a 
separate 30 percent rating for his left foot disability, as 
characterized on the first page of this decision.  These 
ratings were effective as of March 1, 2003.

This case was previously before the Board in April 2006 when 
it was remanded for additional development.  The case has 
been returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, they are again 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


REMAND

In an October 2003 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), the veteran requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board (known as a 
Travel Board hearing), but in a hand-written notation 
indicated that he wished to be afforded a videoconference 
hearing before a VLJ of the Board.  Subsequently, in a 
December 2003 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran's 
representative indicated that the veteran still wished to be 
provided with an opportunity to appear before a VLJ at a 
Travel Board hearing.  While a VA record indicates that the 
veteran failed to report for a videoconference hearing 
scheduled to be held in February 2005, the record does not 
contain documentation that the veteran was ever notified of 
such scheduled hearing at his most recent address of record.  
Specifically, the claims folder does not contain a copy of 
any letter sent to the veteran providing him notice of the 
scheduled hearing.  Therefore, the veteran must be afforded 
the opportunity to clarify whether he desires a Travel Board 
or video conference hearing at the local RO before a Veterans 
Law Judge of the Board, prior to appellate consideration of 
his appeal, and to be scheduled for a Board hearing at the RO 
before a VLJ, prior to deciding his appeal.  See 38 C.F.R. 
§§ 20.700, 20.704 (2006).

Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Contact the veteran concerning his 
request for a Board hearing at the local 
RO.  Ascertain whether he still wants a 
hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO, and, if so, what 
specific type of hearing, 
e.g., videoconference or Travel Board.  
If he wants a hearing before a VLJ of the 
Board at the RO (i.e., a videoconference 
or travel Board hearing), schedule him 
for a hearing at the next available 
opportunity.  Notify him of the date, 
time and location of his hearing and 
place a copy of the hearing notice letter 
in his claims file.  If the veteran fails 
to appear for such a scheduled hearing, 
or otherwise indicates he no longer 
desires such a hearing, such should be 
documented in the record.  The claims 
folder should thereafter be returned to 
the Board, as appropriate.

The purpose of this remand is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



